Exhibit 99.1 LaserCard Corporation Reports Financial Results for FY08 Third Quarter Mountain View, Calif. – Jan. 17, 2008– LaserCard Corporation (NASDAQ:LCRD), aleading supplier of secure ID solutions, today announced the financial results for its fiscal 2008 third quarter ended December 31, 2007. Revenues for the third quarter of fiscal 2008 were $11.2 million, compared with $10.7 million in the prior quarter and $6.2 million in the same quarter a year ago.The net loss for the third quarter of fiscal 2008 was $1.1 million, or ($0.09) per diluted share, compared with a net loss of $498,000 or ($0.04) per diluted share in the prior quarter, and net loss of $3 million or ($0.25) per diluted share in the same quarter a year ago. LaserCardÒ optical memory card revenues for the quarter were $7.9 million compared with $6.7 million in the second quarter of fiscal 2008 and $3.1 million in the third quarter last year.Revenues from specialty cards and printers were $3.1 million for the third quarter of fiscal 2008 compared with $3.3 million in the prior quarter and $2.9 million in the same quarter a year ago. LaserCard Corporation’s cash, cash equivalents, and short-term investments were $18.6 million at December 31, 2007 compared with $18.5 million at September 30, 2007. “Our continued focus on expanded client service offerings is paying off. During the December quarter we were granted a $1.7 million contract by the government of Costa Rica for optical memory cards and a complete Foreign Resident ID Management system,” said Richard Haddock, president and CEO of LaserCard. “We are developing and supplying a full suite of solutions covering data capture for client enrollment, card issuance, quality assurance, and our new fingerprint biometric ID check system to detect and prevent duplicate enrollments. This project builds upon the experience we gained integrating and installing card issuance systems in cities throughout a Middle Eastern nation. “We are encouraged that the Italian government has further progressed toward the full implementation of the citizen ID card program during 2008 and beyond,” said Haddock. “The state printing office, Poligrafico, issued an invitation to vendors to apply to qualify for supplying and supporting more than 9,000 data capture stations for the enrollment of citizens in the program. The anticipated contract will include the installation and support of approximately 1,300 optical memory card encoders, which we believe will be sourced from us. "Revenues could reach $90 million over five years if the prime contract is fully implemented,” said Richard Haddock. Earnings Results Conference Call LaserCard will hold a conference call to discuss the Company's fiscal 2008 third quarter results today, January 17, 2008, at approximately 2:00 p.m. Pacific Time / 5:00 p.m. Eastern Time.For access to the conference call, please call 210-234-0001 by 1:50 p.m. Pacific Time.A taped replay of the call will be available for one week.To access the replay, please call 203-369-0021.You will need to reference the passcode “LaserCard” and the conference leader “Richard Haddock.”To listen to the call via the Internet, please log on to: www.lasercard.com or www.vcall.com.The Internet Webcast will be archived for one year. About LaserCard Corporation LaserCard Corporation,a leader in secure ID solutions, manufactures and markets LaserCard® optical memory cards, LaserPASS™ Optical/RFID cards and chip-ready Optical/Smart™ cards, all featuring Optical IDLock™ technology, and other advanced-technology secure identification cards. The Company’s secure ID cards are used in countries around the world, including the United States, Canada, Italy, India and the Middle East for demanding requirements such as border security, immigration and national identification.In addition, the Company provides optical card read/write drives, optical card system software, card-related ID subsystems and card issuance enabling services. The Company operates a wholly-owned German subsidiary, Challenge Card Design Plastikkarten GmbH, which manufactures specialty cards, and markets cards, system solutions, and card personalization printers under the CCD and Cards & More brands. Forward-Looking Statements All statements contained in this press release that are not historical facts are forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and are not historical facts or guarantees of future performance or events. Rather, they are based on current expectations, estimates, beliefs, assumptions, and goals and objectives and are subject to uncertainties that are difficult to predict. As a result, our actual results may differ materially from the statements made.
